      Case 3:20-cv-05999-LC-HTC Document 16 Filed 06/09/21 Page 1 of 2


                                                                       Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

RICHARD BAILEY,

       Plaintiff,

      v.                                          Case No. 3:20cv5999-LC-HTC


FLORIDA DEPARTMENT
OF CORRECTIONS,
     Defendant.
________________________________/

                                    ORDER

      The magistrate judge issued a Report and Recommendation on April 28,

2021 (ECF No. 15), recommending dismissal based on Plaintiff’s failure to state a

claim upon which relief may be requested. The parties were furnished a copy of

the Report and Recommendation and afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). No objections have

been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.




Case No. 3:20cv5999-LC-HTC
      Case 3:20-cv-05999-LC-HTC Document 16 Filed 06/09/21 Page 2 of 2


                                                                    Page 2 of 2

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 15) is

adopted and incorporated by reference in this order.

      2.     This case is DISMISSED pursuant to 28 U.S.C. §§ 1915A;

1915(e)(2)(B).

      3.     The clerk of court is directed to close this case.

      DONE AND ORDERED this 9th day of June 2021.



                                    s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5999-LC-HTC
